IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1775
                            Filed December 24, 2014

IN THE INTEREST OF P.B.,
      Minor Child,

F.B., Father,
       Appellant,

J.B., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Linn County, Susan Flaherty,

District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights to their child. AFFIRMED ON BOTH APPEALS.



       Ellen R. Ramsey-Kacena, Cedar Rapids, for appellant-father.

       Amy R. Dollash, Office of the State Public Defender, Cedar Rapids, for

appellant-mother.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Jerry Vander Sanden, County Attorney, and Rebecca A.

Belcher, Assistant County Attorney, for appellee.

       Angela M. Railsback of Railsback Law Office, Cedar Rapids, attorney and

guardian ad litem for minor child.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



BOWER, J.

       A mother and father appeal the termination of their parental rights to their

child, P.B. They both claim the State did not prove by clear and convincing

evidence their rights should be terminated under Iowa Code sections

232.116(1)(d), (g), and (h) (2013), and the court erred in not allowing the parents

additional time to pursue reunification.       The father claims the court erred in

finding the Iowa Department of Human Services (DHS) did not fulfill its

“reasonable efforts” obligation pursuant to Iowa Code section 232.104(1)(c), and

the court erred in finding termination was in the best interests of P.B. Upon our

de novo review of the record, we find the juvenile court did not err in terminating

the parents’ rights to P.B. and we affirm.

I.     BACKGROUND FACTS AND PROCEEDINGS

       P.B. was born in 2013 at the University of Iowa Hospitals and Clinics

(UIHC). J.B. is the biological mother to P.B. F.B. is the legal father to P.B.

P.B.’s biological father is unknown.1 Shortly after P.B.’s birth, UIHC contacted

the DHS due to their concerns the mother and father were not demonstrating the

ability to understand and respond to the needs of a newborn. A UIHC social

worker provided a report to the DHS stating the parents were frequently absent

from caring for their child for long periods of time. The report also mentioned the

parents’ lack of appropriate baby supplies at home, their mental health

diagnoses, the fact the couple had their parental rights terminated to four other


1
  We conclude the juvenile court had the statutory authority to terminate the parental
rights of F.B., the legal-but-not-biological father of P.B. See In re J.C., No. 14-0288,
2014 WL 225359, at *8 (Iowa Ct. App. June 25, 2014) (holding a legal-but-not-biological
father is a "parent" within the meaning of Iowa Code Chapter 232).
                                        3



children, the fact two of the father’s infant children had been murdered, the

mother’s issues with anger, and the mother’s “unusual social interactions” with

the father. The report also included the medical team’s belief the parents’ lack of

involvement in P.B.’s care would be to the detriment of P.B., and if the parents

behaved in the same fashion once P.B. was home it would be extremely unsafe

for him.

       A DHS social worker was assigned to assess the safety and welfare of

P.B. if he remained in the care of his parents. Based on the parents’ history with

DHS, the hospital report, and the social worker’s decision, P.B. was removed

from the parents’ care on March 20, 2013. P.B. was placed with a foster family.

The foster family are relatives of the parents and are already providing care to

two of P.B.’s older siblings. On April 24, an adjudication hearing was held and all

parties agreed P.B. was a child in need of assistance (CINA). On May 31, a

hearing was held on the guardian ad litem’s motion to waive reasonable efforts,

as well as a dispositional hearing. The court granted the parents more time to

work toward reunification.

       During the pendency of this proceeding the following services were

offered: referrals for food and housing, parenting classes, family team meetings,

mental health evaluations, parent partner and individual counseling, and family

interaction and visitation.    The providers noted continuing concerns with

untreated mental health issues, parenting skills, and the cleanliness of the home.

The parents had difficulty applying the learned parenting skills from one visit to

another. The parents failed to follow through with their mental health needs,
                                         4



even though the mother attempted suicide in 2013. The mother attended sixteen

of twenty-nine mental health sessions and the father attended eight of twenty-six.

Although the parents regularly attended visitations, the DHS workers saw little

improvement in their ability to care for a child. Once the parents’ youngest child,

K.B., was born, the DHS began to curtail the parents’ visitations with P.B.

      After a mandatory review and permanency hearing was held on

September 27, the State filed a petition for termination of parental rights. A

termination hearing was held on March 28 and 29, 2014. The DHS social worker

and P.B.’s guardian ad litem agreed the parents’ rights should be terminated.

The juvenile court issued an order on October 1, 2014, terminating the parents’

rights to P.B. pursuant to Iowa Code sections 232.116 (1)(h) and (g).

      The mother and father now appeal. They both claim the State did not

prove by clear and convincing evidence their rights should be terminated under

sections 232.116(1)(g) and (h), and the court erred in not allowing the parents

additional time to pursue reunification.     The father claims the court erred in

finding DHS made reasonable efforts concerning P.B. pursuant to section

232.104(1)(c), and the court erred in finding termination was in the best interests

of P.B.

II.   STANDARD OF REVIEW

      Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).    We give weight to the juvenile court’s findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be
                                         5



upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.    Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III.   DISCUSSION

       Iowa Code chapter 232, concerning the termination of parental rights,

follows a three-step analysis.    P.L., 778 N.W.2d at 39.      The court must first

determine whether a ground for termination under section 232.116(1) has been

established. Id. If a ground for termination has been established, the court must

apply the best-interest framework set out in section 232.116(2) to decide if the

grounds for termination should result in termination of parental rights. Id. Finally,

if the statutory best-interest framework supports termination of parental rights,

the court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

       A. Grounds for Termination

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. In order to support the termination under

section 232.116(1)(g), the State had to prove by clear and convincing evidence

that (1) the child has been adjudicated a child to be in need of assistance

pursuant to section 232.102, (2) the court has terminated parental rights with

respect to another child who is a member of the same family, (3) the parent

continues to lack the ability or willingness to respond to services which would
                                          6



correct the situation, and (4) an additional period of rehabilitation would not

correct the situation.

       We agree the State proved by clear and convincing evidence the mother’s

and the father’s parental rights should be terminated under Iowa Code section

232.116(1)(g). The record shows the first two elements of section 232.116(1)(g)

have been met. Therefore we limit our analysis to elements three (respond to

services) and four (rehabilitation).

       In its order, the juvenile court provided an exhaustive analysis of the

parents’ history with the DHS. J.B.’s parental rights to her first child, with a

different father, were terminated in 2001 due to her inability to care for the child.

In 2011, three other children were removed from the couples’ care. The reasons

provided for the removal included lack of safe housing, lack of parenting skills,

and unaddressed mental health issues.         The DHS provided services to the

parents including protective daycare; in-home services from a Family Safety,

Risk, and Permanency provider; assistance with transportation; and mental

health referrals. Following the removal, the DHS continued to provide assistance

and services to the parents. After over a year of assistance and services by the

DHS, an order was entered terminating the parents’ rights to the three children.

J.B. consented to the termination. F.B. resisted the termination, but termination

was ultimately found to be in the children’s best interest.

       After P.B. was born in 2013 and removed from the parents’ care, the DHS

once again provided assistance and services to the parents. The social worker

assigned to the case found the couple had been maintaining stable housing, J.B.
                                          7



had a steady income through disability benefits, and F.B. had difficulty

maintaining a job. The couple, however, maintained a regular visitation schedule

with P.B., though concerns remained about the couples’ ability to provide care for

him. Visitation remained supervised due to issues with the amount of small items

on the floor of the parents’ residence that P.B. could put in his mouth, the

parents’ lack of attention to P.B.’s feeding cues, and the distractibility of the

parents during the visitation sessions.

       In March 2014, J.B. gave birth to her sixth child, K.D., at Mercy Medical

Center in Cedar Rapids (Mercy). Mercy’s medical staff noted the same issues

with the parents’ care of K.D. as the UIHC medical staff noted about the parents’

care of P.B. Mercy’s social worker contacted the DHS with these fears, and

requested an assessment be completed concerning the safety and welfare of

K.B. if he was released to the care of the parents. The DHS social worker, who

had assessed the parents’ after P.B.’s birth, was assigned to complete the

assessment. The social worker noted the similarities in the report made by UIHC

assessing the parents in 2013, and the report made by Mercy assessing the

parents in 2014. Even though the DHS had been working with the parents for

the past year, the Mercy report showed the same problems remained

unresolved. Based on the social worker’s findings, K.D. was removed from the

parents’ care and placed with a foster family.

       The parents’ have participated in DHS provided services and assistance

for several years, which includes the services and assistance provided to the

couple during the termination proceedings for their older children. The record
                                          8




shows the same issues with the parents’ ability to provide care for P.B. remain.

When we must determine the future actions of the parent, past behavior is

instructive. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006). We commend J.B. for

finding stable housing and income, but these advances are inadequate to allow

the return of P.B. to the parents’ care. Based on our de novo review of the

record it is clear the mother and father continue to lack the ability or willingness

to respond to services, and further services would not correct the situation. See

Iowa Code § 232.116(1)(g)(3)–(4).

       B. Best Interests of the Child.

       The father claims termination is not in the best interests of P.B. because

P.B. is bonded to him and P.B. resides with relatives. The father has not shown

these exceptions apply in this case.       See Iowa Code § 232.116(3).         As the

juvenile court found:

                J.B. and F.B.’s ability to safely care for P.B. is not likely to
       improve in the near future, particularly if they continue to be
       resistive to participating in the mental health treatment that is
       necessary for that improvement to occur. Returning P.B. to the
       parental home, with this ongoing imminent risk of harm, would be
       contrary to his welfare. The parents have received years of
       services and supports from the Department of Human Services but
       continue to struggle with the same issues, primarily related to their
       mental health. Despite years of services, they continue to have
       little insight.
                ....
                P.B. is an adoptable child. He is young and personable.
       P.B. lives with foster parents/relatives . . . who have adopted his
       older sisters . . . . P.B. is well bonded to his sisters and his current
       caretakers. [The foster parents] would like to adopt P.B. P.B. is in
       need of permanency by way of termination of parental rights and
       adoption is in P.B.’s best interests and that none of the exceptions
                                          9



          to termination as set out in section 232.116(3) apply to these
          proceedings.

          These findings are readily apparent in the record. “We have repeatedly

followed the principle that the statutory time line must be followed and children

should not be forced to wait for their parent to grow up.” In re N.F., 579 N.W.2d
338, 341 (Iowa Ct. App. 1998); see also Iowa Code § 232.116(2). We agree with

the juvenile court termination is in P.B.’s best interest, and we affirm the court’s

grant of the State’s petition to terminate the mother’s and the father’s parental

rights.

          C. Reasonable Efforts

          The father claims the DHS did not make reasonable efforts for

reunification. See Iowa Code § 232.102(7). The father’s claims center on his

requests for increased visitation and decreased supervision.           As articulated

above, the DHS provided years of services and assistance to the couple, and the

same issues with their ability to provide care remained. The record shows the

DHS provided more than reasonable efforts to the couple.

          Encouragingly, we note P.B. still resides with relatives. The DHS social

worker assigned to this case reported P.B. is doing well in his foster home. We

see no reason to disrupt this arrangement. For the reasons listed above, we find

it is in the best interests of the child to terminate the parental rights of the mother

and father.

IV.       CONCLUSION

          There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(g), termination of the mother’s and father’s parental
                                        10



rights is in the child’s best interests pursuant to section 232.116(2), and no

consequential factor weighing against termination in section 232.116(3) requires

a different conclusion. Accordingly, we affirm the termination of parental rights.

       AFFIRMED.